COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Tuttle Enterprises, Inc. and Watson & Taylor Management,
                            Inc. v. Ray Truitt and Annie Truitt

Appellate case number:      01-13-00664-CV

Trial court case number:    09CV0221

Trial court:                122nd District Court of Galveston County

        On October 17, 2013, the parties filed a “Joint Motion Regarding Appellate
Mediation,” requesting a 60-day extension of time in which to pay or make arrangements
to pay the court reporter’s fee for preparing the reporter’s record. In their motion, the
parties contend that an extension of time is necessary to enable them to conduct
settlement negotiations with the assistance of a mediator. Further, on January 10, 2014,
the parties filed a “Renewed Joint Motion Regarding Appellate Mediation,” stating that
the parties have selected Norm Roser as their mediator and have agreed to a one-day
mediation session scheduled for January 29, 2014. In the motion, all parties request an
extension of appellants’ deadline to pay the reporter’s fee and appellees request an
opportunity to pay the reporter’s fee if appellants fail to do so. Finally, on January 14,
2014, appellants filed an “Additional Motion Regarding Appellate Mediation,” which
reiterates the information and requests presented in the parties renewed joint motion.
       Accordingly, we GRANT the parties’ January 10, 2014 “Renewed Joint Motion
Regarding Appellate Mediation.” The deadline for the parties to file written evidence
from the court reporter showing that any party has either paid or made arrangements to
pay the reporter’s fee for preparing the reporter’s record is 5:00 p.m., February 7, 2014.
Unless any party provides written evidence from the court reporter showing that the fee
has been paid or that arrangements to pay the fee have been made by the deadline, the
Court will consider and decide the appeal on those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). The parties’ October 17,
2013 joint motion and appellants’ January 14, 2014 additional motion are dismissed as
moot.
      It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                  Acting individually  Acting for the Court

Date: January 30, 2014